Citation Nr: 1645903	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  07-30 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to increases in the (10 percent prior to November 18, 2010 and 20 percent from that date) ratings assigned for lumbar degenerative disc disease (DDD) and spondylosis (low back disability).

2.  Entitlement to increases in the (10 percent prior to November 18, 2010, 20 percent from November 18, 2010 through March 11, 2013, and 10 percent from March 12, 2013) ratings assigned for left ankle sprain with tendinitis (left ankle disability).

3.  Entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome (PFS) with arthritis (right knee disability).

4.  Entitlement to a rating in excess of 10 percent for left knee PFS with arthritis.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1978 to February 1989.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for osteoarthritis of both knees, rated 10 percent each; increased the rating for left ankle sprain to 10 percent, effective June 21, 2005, and confirmed and continued a 10 percent rating for the Veteran's low back disability.  In September 2010, the Board remanded these matters for additional development.  An October 2011 rating decision assigned a 20 percent rating for the low back disability, effective November 18, 2010 and a December 2011 rating decision assigned a 20 percent rating for the left ankle sprain, also effective November 18, 2010.  A March 2013 rating decision reduced the rating for left ankle sprain to 10 percent, effective March 12, 2013.  In September 2013, these matters were again remanded for additional development.  

In April 2010, a Travel Board hearing was held before an Acting Veterans Law Judge (VLJ) who is no longer with the Board; a transcript is in the record.  The Veteran was offered the opportunity for another hearing before a VLJ who would decide his appeal; he declined the offer.  The case is now assigned to the undersigned.



FINDINGS OF FACT

1.  Prior to November 18, 2010, the Veteran's low back disability was manifested by limitation of forward flexion to no less than 70 degrees, combined range of motion of no less than 195 degrees, no evidence of muscle spasm, and no separately ratable neurological manifestations; incapacitating episodes of disc disease were not shown.

2.  From November 18, 2010, the Veteran's low back disability has been manifested by forward flexion to no less than 70 degrees; the spine is not shown to be ankylosed; separately ratable neurological manifestations (other than left lower extremity radiculopathy) and incapacitating episodes of disc disease are not shown.

3.  Prior to November 18, 2010, the Veteran's left ankle disability was manifested by full range of motion; from November 18, 2010 through March 11, 2013, it was manifested by marked limitation of motion with no evidence of ankylosis; from March 12, 2013 it has been manifested by no more than moderate limitation of motion.
5.  Throughout, the Veteran's right knee disability has been manifested by full extension, and flexion no worse than to 90 degrees, even with factors of pain and use (repetition) considered; subluxation or instability is not shown.

6.  Throughout, the Veteran's left knee disability has been manifested by full extension, and flexion no worse than to 75 degrees, with both pain and use considered; subluxation or instability is not shown.    


CONCLUSIONS OF LAW

1.  Ratings for the Veteran's low back disability in excess of 10 percent prior to November 18, 2010 and/or in excess of 20 percent from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes (Codes) 5242, 5243 (2015).
2.  Ratings for the Veteran's left ankle disability in excess of 10 percent prior to November 18, 2010, in excess of 20 percent from November 18, 2010 through March 11, 2013, and/or in excess of 10 percent from March 12, 2013 are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Codes 5270, 5271 (2015).

3.  A rating in excess of 10 percent for right knee disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Codes 5003, 5257, 5260, 5261 (2015).

4.  A rating in excess of 10 percent for left knee disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Codes 5003, 5257, 5260, 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by a letter dated in August 2005.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). The appeals seeking increased ratings for osteoarthritis of each knee are from the initial ratings assigned with the award of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  A statement of the case properly provided notice on the downstream issue of entitlement to an increased initial rating.  A notice deficiency is not alleged. 

The Veteran's service treatment records (STRs), and pertinent VA and private medical records have been secured.  He was afforded adequate VA examinations to assess the severity of his low back, left ankle and bilateral knee disabilities.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the April 2010 hearing, the presiding Judge identified the issues on appeal.  The Veteran's testimony in response to questions posed reflects his awareness of what must be shown to substantiate his claims.  A deficiency in the conduct of the hearing is not alleged.  As is noted above, he was offered an opportunity for another hearing, but declined.

Factual Background, Legal Criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

On May 2006 VA examination, the Veteran complained of low back, left ankle and bilateral knee pain.  He stated his left knee sometimes felt as if it would give out.  Examination found no lumbar spine tenderness or spasm.  Forward flexion was to 82 degrees, with painful motion noted from 70 to 82 degrees; extension was to 20 degrees, with pain at the end of motion; lateral bending was to 25 degrees to the right and 30 degrees to the left, with pain at the end points of motion; and rotation was to 25 degrees bilaterally, with pain at the end of motion.  Straight leg raising was negative bilaterally.  Following repetitive use testing, the Veteran evidenced painful motion on forward flexion at 70 degrees; there was no fatigue, impaired endurance or weakened movement.  Dorsiflexion of the left ankle was to 20 degrees with pain and plantar flexion was to 45 degrees with no painful motion.  There was tenderness on the left lateral malleolar area on manipulation.  Following repetitive use testing with resistance, there was painful motion at 20 degrees of flexion with no fatigue, impaired endurance or weakened movement.  Plantar flexion was to 45 degrees with no painful motion, impaired endurance or weakened movement.  Active range of motion of the right knee was from 0 to 130 degrees.  The ligaments were stable on valgus and varus stress bilaterally.  Drawer and Lachman's signs were negative bilaterally.  Left knee range of motion was from 0 to 130 degrees.  There was no fatigue, impaired endurance or weakened movement.  Following repetitive use testing, right knee flexion was to 120 degrees, and the Veteran had painful motion at 110 degrees in the left knee.  There was no fatigue, impaired endurance or weakened movement.  The diagnoses were status post left ankle fracture and sprains, with no limitation of motion; right knee osteoarthritis with limited motion and no instability; left knee osteoarthritis with limited motion; and lumbar strain with limited motion.  

Private medical records show that in June 2007, the Veteran reported left ankle swelling, bipolar and low back pain.  Examination found pain over the right sacroiliac joint.  He was seen for acute lumbar myositis in August 2007.  

VA outpatient treatment records show that in September 2007, the Veteran had tenderness in the right paraspinal region.  There was also medial joint line tenderness in the right knee.  The assessments were chronic low back pain, possible facet syndrome, and right knee pain, possible meniscal pathology.  In November 2008, he reported bilateral knee pain.  Examination found normal gait.  Active range of motion was within normal limits bilaterally.  All ligament stress tests were within normal limits.  The assessment was bilateral PFS.  He was issued knee braces in December 2008.

On November 18, 2010 VA examination, the Veteran stated he was on medications for pain in his knees, low back and left ankle.  He noted that he had not missed any work in the previous year due to these disabilities, but had missed about two to three weeks in 2007 due to his low back and twisted ankles.  Examination found he had a slow, mildly antalgic gait.  He had significant difficulty with heel/toe walking and with squatting due to pain in his knees, back and left ankle.  Deep tendon reflexes were 2+ and symmetric.  There was mild decrease in the usual lumbar lordosis and mild scoliosis in the thoracic/upper lumbar spine.  There was a palpable muscle spasm in the lower lumbar paraspinals which were tender, as were the bilateral sacroiliac joints, but muscle spasm or guarding severe enough to result in an abnormal gait was not found.  Forward flexion of the lumbar spine was to 70 degrees (with pain at 40); extension was to 30 degrees; lateral flexion was to 25 degrees bilaterally; and rotation was to 15 degrees bilaterally.  There was pain on all movements.  It was noted that after three repetitions flexion was to 60 degrees with pain at 55.  

Examination of the knees found tenderness on the right over the medial joint line and under the medial patella.  Range of motion on the right was from 0 to 120 degrees with pain at 105 degrees.  There was left knee tenderness over the lateral joint line and under the patella.  Range of motion on the left was from 0 to 120 degrees, with pain at 90.  There was no swelling, effusion, instability or abnormal alignment in either knee.  McMurray's and Lachman's signs were negative bilaterally.  Anterior drawer sign was negative bilaterally.  Examination of the left ankle found swelling and tenderness.  Dorsiflexion of the left ankle was to 0 degrees, and plantar flexion was to 35 degrees with pain at the end points.  Inversion was to 20 degrees and eversion was to 10 degrees, both with pain at the end points.  There was no significant change in range of motion following repetitive use testing against resistance, and no additional loss of range of motion for the knees or left ankle due to painful motion, weakness, impaired endurance, incoordination or instability.  The diagnoses were lumbar DDD and spondylosis, bilateral PFS and left ankle recurrent sprains.  It was noted there was no evidence of instability of the knees or left ankle.  

In a November 2011 addendum, the VA physician who conducted the November 2010 VA examination stated that even though left ankle dorsiflexion was to 0 degrees, plantar flexion was 35 degrees, and this meant there was no ankylosis.  Muscle strength was tested in the Veteran's available range, and was full at 5/5.  
On March 2013 VA back examination, the Veteran stated that his low back pain was worse since the previous examination.  He said he had quit a job in transit due to his back disorder.  He described a sharp pain in the low back that radiated down his lateral thigh to the left knee.  Examination found that forward flexion was to 60 degrees, extension was to 15 degrees, lateral flexion was to 25 degrees bilaterally and rotation was to 20 degrees bilaterally.  There was pain with all movements except for rotation.  There was additional limitation of motion following repetitive use testing.  His functional loss consisted of less movement than normal, pain on movement, disturbance of locomotion and interference with sitting, standing and/or weight bearing.  There was localized tenderness or pain to palpation.  Guarding and/or muscle spasm was present, but did not result in abnormal gait or spinal contour.  Muscle strength testing was 5/5.  There was no muscle atrophy.  Straight leg raising was negative bilaterally.  It was noted he had not had incapacitating episodes requiring bedrest prescribed by a physician in the previous 12 months.  The diagnoses were lumbar DDD and spondylosis with mild L4-L5 radiculopathy.  

On March 12, 2013 VA ankle examination, the Veteran reported there was no change in the left ankle since the previous examination.  He described intermittent 3/10 achy pain on the lateral aspect of the left ankle.  Examination found plantar flexion was to 35 degrees and dorsiflexion was to 10 degrees, with objective evidence of pain only on plantar flexion.  He was able to perform repetitive use testing with no change in the range of motion.  Functional loss consisted of less movement than normal.  The Veteran had localized tenderness or pain on palpation.  Muscle strength testing was 5/5.  Joint stability tests were normal.  He did not have ankylosis.  The diagnoses were chronic ankle sprain with limited motion and X-ray finding of tendinosis.

On March 2013 VA knee examination, the Veteran stated that the pain in each knee had increased.  He described constant 7-8/10 throbbing pain that improved with rest.  He used a cane for ambulation and wore braces on each knee.  He denied swelling or locking, but said he had experienced three episodes of left knee instability with falling in the previous 12 months.  Range of motion was 0 to 120 degrees in each knee.  He was unable to perform repetitive use testing.  The examiner noted the Veteran did not have any knee pain during range of motion testing, but developed severe back pain when attempting repetitive use testing and was unable to finish.  The functional loss consisted of less movement than normal and interference with sitting, standing and weight-bearing bilaterally.  There was tenderness or pain to palpation bilaterally.  Muscle strength testing was 5/5 bilaterally.  Joint stability tests were 5/5 bilaterally.  The diagnosis was PFS with osteoarthritis in each knee.  

The examiner stated that due to the low back, bilateral knee and left ankle disabilities, the Veteran was able to perform the following tasks at a job:  sit at a desk with frequent breaks or position changes; stand for 10 minutes; walk for 15 minutes; and lift and carry for 10 minutes.  The examiner noted the Veteran was able to sit for 40 minutes during the interview without shifting positions. She stated the Veteran was limited in his ability to perform heavy physical labor due to the service-connected disabilities.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Reasonable doubt regarding the degree of disability is to be resolved in favor of the claimant, 38 C.F.R. § 4.3.  Functional impairment is to be assessed on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal is from the initial rating assigned with an award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

	Low Back Disability

The Veteran's service connected low back disability encompasses disc disease, and may be rated either under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or based on incapacitating episodes of Intervertebral Disc Syndrome (Incapacitating Episodes).  38 C.F.R. § 4.71a, Code 5243.

Under the General Formula, a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating requires forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted where there is evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is warranted where there is evidence of forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Notes following provide:  That any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be separately rated, under an appropriate diagnostic code.  

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Notes 1 and 2.

[The Veteran has established service connection for left lower extremity radiculopathy (as a neurological manifestation of his low back disability), which is separately rated, and that rating is not at issue herein.]  
The Board will initially consider whether a rating in excess of 10 percent is warranted for the low back disability prior to November 18, 2010.  There is limited evidence in the record pertaining to that period.  The Veteran had low back tenderness in September 2007, but the range of motion testing was not reported.  A May 2006 VA examination found that forward flexion was to 82 degrees, limited an additional 12 degrees by pain following repetitive use testing.  The combined range of motion was 207 degrees (limited to 195 degrees by pain after repetitive testing).  There was no evidence of muscle spasm.  These findings are consistent with the 10 percent rating assigned, and do not provide a basis for an increase in the rating (under the General Formula criteria).  This examination is the only one in the record for this period of time with findings sufficient to rate the lumbar spine disability.  Incapacitating episodes of disc disease or neurological manifestations were not noted.  

A 20 percent rating has been assigned from November 18, 2010 based on the findings on VA examination on that date.  To warrant the next higher (40 percent) rating, the evidence must show forward flexion of the lumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Ankylosis is immobility or consolidation of a joint due to disease, injury, or surgical procedure.  Dorland's Illustrated Medical Dictionary, at 94 (32nd ed. 2012).  Since the Veteran retained motion, the thoracolumbar spine was not immobile, and not ankylosed.  The November 2010 VA examination found that forward flexion initially was to 70 degrees, then to 55 degrees after repetition; and the March 2013 VA examination found forward flexion was to 60 degrees.  Therefore, a 40 percent rating under the General Formula is not warranted.  Furthermore, neurological manifestations other than left lower extremity radiculopathy were not noted, and a separate rating based on such manifestations is not warranted.   Incapacitating episodes of disc disease have not been noted.  There is no indication on either May 2006 or November 2010 VA examinations that the Veteran had any incapacitating episodes during the previous year (and there is no indication in the record that he was ever placed on bedrest for his back disability by a physician).  Accordingly, rating based on incapacitating episodes is not for consideration.  

The symptoms and related functional impairment the Veteran describes in his own reports do not satisfy the schedular criteria for ratings for the low back disability in excess of 10 percent prior to November 18, 2010 and/or in excess of 20 percent from that date.  Accordingly, the Board finds that the preponderance of the evidence is against this claim.

	Left ankle disability

A 20 percent rating is warranted when there is marked limitation of ankle motion.  When limitation of ankle motion is moderate, a 10 percent rating is warranted.  38 C.F.R. § 4.71a, Code 5271.

Normal range of motion of the ankle is dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II.

A 40 percent evaluation is assigned for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  A 30 percent rating is assigned for ankylosis in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees.  A 20 percent rating is assigned for ankylosis in plantar flexion, less than 30 degrees.  38 C.F.R. § 4.71a, Code 5270.

The Board will first consider whether a rating in excess of 10 percent for left ankle sprain is warranted prior to November 18, 2010.  Again, there is limited evidence during this period.  The May 2006 VA examination found that the Veteran had full range of motion of the left ankle with pain.  There was no fatigue, impaired endurance or weakened movement.  These findings do not warrant a rating in excess of the 10 percent assigned.

A 20 percent rating was assigned based on the findings of the November 18, 2010 VA examination.  To warrant a higher rating from that date, the evidence must show that the ankle is ankylosed.  The November 2010 examination found the Veteran had limitation of motion, swelling and tenderness of the left ankle.  Plantar flexion was only slightly reduced, dorsiflexion was 0 degrees.  Since he retained motion in the left ankle, it was not ankylosed.  Accordingly, a rating in excess of 20 percent is not warranted based on the findings on the November 2010 examination.

A 10 percent rating was again assigned based on the findings of the March 12, 2013 VA examination.  That examination found dorsiflexion to 10 degrees and plantar flexion to 35 degrees, with pain only on dorsiflexion.  Such findings reflect no more than moderate limitation of ankle motion, and do not warrant a rating in excess of 10 percent. 

The symptoms and related functional impairment the Veteran describes in his own reports do not satisfy the schedular criteria for a rating for left ankle sprain in excess of 10 percent prior to November 18, 2010, in excess of 20 percent for the period from November 18, 2010 through March 11, 2013, or in excess of 10 percent from March 12, 2013.  .Accordingly, the Board finds that the preponderance of the evidence is against this claim.

	Osteoarthritis of the knees

The analysis is undertaken considering the possibility that different ratings may be warranted for different time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A 30 percent rating is to be assigned when flexion of the leg is limited to 15 degrees, a 20 percent rating when flexion is limited to 30 degrees, and a 10 percent rating when flexion is limited to 45 degrees,.  38 C.F.R. § 4.71a, Code 5260.

A 50 percent rating is to be assigned when extension of the leg is limited at 45 degrees; a 40 percent rating when extension is limited at 30 degrees; a 30 percent rating when extension is limited at 20 degrees; a 20 percent rating when extension is limited at 15 degrees; a 10 percent rating when extension is limited at 10 degrees; and a 0 percent rating when extension is limited at 5 degrees.  38 C.F.R. § 4.71a, Code 5261.

Normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II.
The Veteran was examined for his bilateral knee disabilities on three occasions during the course of his appeal.  To warrant a 20 percent rating, the evidence must show flexion limited to 30 degrees or extension limited to 15 degrees (or flexion limited to 45 degrees and extension limited at 10.  The November 2010 and May 2013 examinations found extension full (to 0 degrees) and flexion limited to no less than 90 degrees.  Such findings do not support a rating in excess of 10 percent for either knee based on limitation of motion.  

In addition, subluxation or instability of either knee is not shown.  Although the Veteran reported on March 2013 examination that he had knee instability (with falls on 3 previous occasions), tests for instability and muscle strength were normal (5/5).  Thus, a separate rating for such impairment is not warranted for either knee.  See VAOPGCPREC 23-97 (July 1, 1997).

The symptoms and related functional impairment the Veteran describes in his own reports do not meet the schedular criteria for a rating/combined rating in excess of 10 percent for disability of either knee.  Accordingly, the Board finds that a schedular rating in excess of 10 percent for disability of either (or both) knee(s) is not warranted.

The Board has considered whether referral of these matters for consideration of an extraschedular rating is warranted, but finds that all identified symptoms and impairment associated with the Veteran's low back, left ankle and bilateral knee disabilities (essentially pain and limitation of motion) are encompassed by the criteria for the schedular ratings assigned.  He has not alleged any manifestations or functional impairment that is not encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The record does not suggest, nor has the Veteran alleged, that his low back, left ankle or right or left knee disabilities prevent him from being gainfully employed; there is no indication in the record that by virtue of these disabilities he is rendered incapable of gainful employment.  While the March 2013 VA examiner found that the Veteran had some limitations, he could work in a sedentary position with adequate lumbar support.  Accordingly, the matter of entitlement to a total rating based on individual unemployability due to service-connected disability rating is not raised in the context of the instant claim for increase.


ORDER

Ratings for low back disability in excess of 10 percent prior to November 18, 2010, and/or in excess of 20 percent from that date are denied.

Ratings for left ankle sprain in excess of 10 percent prior to November 18, 2010, in excess of 20 percent for from November 18, 2010 through March 11, 2013, and/or in excess of 10 percent from March 12, 2013 are denied.

A rating in excess of 10 percent for right knee disability is denied.

A rating in excess of 10 percent for left knee disability is denied.


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


